DETAILED ACTION
This action is in response to communications including amendments received 1/05/2022 and an Examiner’s interview conducted 3/9/2022.  Claims 1-2 were amended.  Claim 3 was cancelled.  Claims 8-15 were withdrawn as a result of a restriction requirement, but are rejoined herein as a result of the Examiner’s amendments entered below.  Claims 1-15 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for these Examiner’s amendments was given in a telephone interview with Scott Pederson and Diana Obodoako on 3/9/2022.
Claims 1, 8 and 14 are amended.  Claim 4 is cancelled.
The CLAIMS have been amended as follows:
1. (Currently Amended) A system comprising: 
a computing device comprising a memory resource having executable instructions to: 
authenticate the computing device to a first wireless network [[,]] implementing a certificate based first level of security[[,]] while the computing device is in an active state and process the authentication utilizing a supplicant of an operating system of the computing device (from claim 4); 

provide, from a basic input/output system (BIOS) of the computing device, a wireless parameter for a second wireless network implementing an open system authentication second level of security; 
connect to the second wireless network while in the sleep state;
disconnect from the second wireless network responsive to detecting a wake packet on the second wireless network; and
reconnect with the first wireless network, responsive to entering an active state upon disconnecting from the second wireless network, by authenticating the computing device with the first wireless network.

4. (Cancelled).

8. (Currently Amended) A non-transitory computer-readable medium containing instructions executable by a processor to cause the processor to: 
disconnect a computing device authenticated with a first wireless network from [[a]] the first wireless network responsive to the computing device entering a sleep state, wherein the first wireless network implements a certificate based first level of security; 
provide, from a basic input/output system (BIOS) of the computing device while the computing device is in the sleep state, a wireless parameter for a second wireless network dedicated to device management, wherein the second wireless network implements an open system authentication second level of security; 
connect, utilizing the wireless parameter, the computing device to the second wireless network while the computing device is in the sleep state; 
disconnect the computing device from the second wireless network responsive to detecting, by the computing device, a wake packet on the second wireless network; 
transition the computing device to an active state subsequent to disconnecting the computing device from the second wireless network; and 
a supplicant of an operating system of the computing device.

14. (Currently Amended) A method comprising: 
disconnecting a computing device authenticated with a first wireless network from the first wireless network responsive to the computing device entering a sleep state, wherein the first wireless network implements a certificate based first level of security; 
configuring a wireless network interface controller card of the computing device with a wireless parameter for a second wireless network dedicated to wake packet traffic, wherein the wireless parameter is retrieved by a basic input/output system (BIOS) of the computing device while in the sleep state; 
connecting the computing device to the second wireless network, while in the sleep state, using the wireless parameter, wherein the second wireless network implements an open system authentication second level of security; 
disconnecting the computing device from the second wireless network responsive to receiving a wake packet across the second wireless network; and 
reconnecting the computing device with the first wireless network, responsive to the computing device entering an active state, by authenticating the computing device with the first wireless network utilizing a supplicant of an operating system of the computing device.

Response to Arguments
Applicant’s arguments, see pages 6-10 in Remarks, filed 1/05/2022, with respect to Claim 1 as being rejected under 35 U.S.C. 103 as being unpatentable over Bachmann (US 2009/0059829) in view of Brown (US 2010/0077190), Claims 2-3 as being rejected under 35 U.S.C. 103 as being unpatentable over Bachmann (US 2009/0059829) in view of Brown (US 2010/0077190), as applied to claim 1, further in 

Allowable Subject Matter
Claims 1-2 and 5-15 are allowed in light of Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 8 and 14 are allowed for reasons explained below: 
Newly amended independent claims 1, 8 and 14 are allowed because the closest identified prior Bachmann (US 2009/0059829) in view of Brown (US 2010/0077190), alone or in combination, fails to anticipate or render obvious the claimed invention.

Brown (prior art on the record) teaches providing BIOS code and local parameters comprising an encryption key from BIOS flash storage to a thin client system.  
None of the prior art of record cited above, or in the newly filed information disclosure statements, teaches all the combination of non-obvious features of claims 1, 8 and 14 of the present invention: 
“authenticating the computing device to a first wireless network implementing a certificate based first level of security while the computing device is in an active state and process the authentication utilizing a supplicant of an operating system of the computing device;”
“disconnecting from the first wireless network responsive to entering a sleep state; 
“provide, from a basic input/output system (BIOS) of the computing device, a wireless parameter for a second wireless network implementing an open system authentication second level of security;”
“connecting to the second wireless network while in the sleep state;”

reconnecting with the first wireless network, responsive to entering an active state upon disconnecting from the second wireless network, by authenticating the computing device with the first wireless network.”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-2 and 5-15 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SHARON S LYNCH/Primary Examiner, Art Unit 2438